Case 1:20-cv-03000-LTB-GPG Document 52 Filed 03/19/21 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-03000-LTB-GPG


  BRENDEN QUESENBERRY,

        Plaintiff,

  v.


  AIMS COMMUNITY COLLEGE,
  SUSAN ANDERSEN,
  DEE SCHULTZ, and
  SARAH WYSCAVER,

        Defendants.



                                      MINUTE ORDER

  ORDER ENTERED BY SENIOR JUDGE LEWIS T. BABCOCK

         On March 15, 2021, Plaintiff filed a pleading titled, “Notice to Cease and Desist,”
  ECF No. 49, which is correspondence between Plaintiff and Robin E. Hoogerhyde. He
  also submitted two other documents on March 18, 2021, a letter to him from a
  representative of North Range Behavioral Health and Banner Health Authorization for
  Release of Medical Information forms These filings are improperly submitted in this
  case. The case was dismissed on February 24, 2021. The filings are nonresponsive
  to any court order and will not be considered by the Court.


  Dated: March 19, 2021
